EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Daniel Hoovler on January 14, 2021 to amend the claims as following:

Claim 1 (Currently Amended): A remote control module for a vehicle comprising:
a wireless communication circuit in communication with a smart home device located inside a home and a remote server; and
a control circuit in communication with the wireless communication circuit and a controller of the vehicle via a vehicle bus interface, wherein the control circuit is configured to:
receive a status request for a location of the vehicle from the smart home device via the wireless communication circuit; 
detect an operating status of the vehicle in response to the status request for the location; 
identify a driving condition of the vehicle indicating whether the vehicle is driving or parked based on the operating status; 
identify the location of the vehicle via a location detection system of the vehicle in response to the status request for the location; 
[access a server and determine a landmark nearby the vehicle based on the location;] and 
 location of the vehicle to the remote server via the wireless communication circuit, wherein the remote server identifies a landmark nearby the vehicle based on the location of the vehicle and communicates the status identification including the landmark nearby the vehicle to the smart home device [via the wireless communication circuit], and wherein the driving condition and the location of the vehicle in relation to the landmark are announced by the smart home device. 

Claim 8 (Currently Amended): the control module according to claim [1] 2, wherein the control circuit is further configured to:
receive from the remote server the [status] control request [as] comprising an [authenticated status] authentication indication [request] from the smart home device via the wireless communication [interface] circuit to control a vehicle function. 

Claim 9 (Currently Amended): the control module according to claim 8, wherein the control circuit is further configured to:
communicate the [status] control request to the controller of the vehicle; and 
communicate a confirmation of the [status] control request to the smart home device [via] using the wireless communication [interface] circuit via the remote server.

Claim 11 (Currently Amended): A method for communicating a status [inquiry] request of a vehicle, the method comprising:
, by a control circuit of a remote control module associated with the vehicle, [a] the status request for a location of the vehicle from a smart home device located inside a home via [the] a wireless communication circuit of the remote control module in communication with the control circuit;
detecting, by the control circuit via a controller of the vehicle in communication with the control circuit,  an operating status of the vehicle in response to the status request for the location;
identifying, by the control circuit, a driving condition indicating whether the vehicle is driving or parked based on the operating status;
identifying, by the control circuit, the location of the vehicle via a location detection system of the vehicle in response to the status request for the location; 
[accessing a server and determining a landmark nearby the vehicle based on the location;] and 
communicate, by the control circuit, a status identification comprising the driving condition and the [landmark nearby] location of the vehicle to a remote server via the wireless communication circuit, wherein the remote server identifies a landmark nearby the vehicle based on the location of the vehicle and communicates the status identification including the landmark nearby the vehicle to the smart home device [via the wireless communication circuit], and wherein the driving condition and the location of the vehicle in relation to the landmark are announced by the smart home device.

Claim 13 (Currently Amended): The method according to claim 11, further comprising:
] a control request to control a vehicle function of the vehicle from the smart home device, wherein the authentication routine is applied by [a] the remote server; and
receiving [an authenticated status] the control request comprising an authentication indication from the remote server received by the [controller of the vehicle] control circuit via the wireless communication [interface] circuit. 

Claim 14 (Currently Amended): The method according to claim 13, further comprising:
communicating, by the control circuit, the [status] control request to the controller of the vehicle; and
communicating, by the control circuit, a confirmation of the [status] control request to the smart home device [via] using the wireless communication [interface] circuit via the remote server.

Claim 21 (Currently Amended): The control module according to claim 1, wherein the [controller] control circuit is further configured to:
in response to the driving condition indicating that the vehicle is driving, identify a heading direction of the vehicle;
communicate the heading direction and the location of the vehicle to the remote server [in conjunction with the nearby landmark]; and
wherein [the] a voice announcement by the smart home device identifies the heading direction and the landmark in response to the [location] status request.

Claim 22 (Currently Amended): The method according to claim 11, further comprising:
in response to the driving condition indicating that the vehicle is driving, identifying, by the control circuit, a heading direction of the vehicle;
communicating, by the control circuit, the heading direction and the location of the vehicle to the remote server [in conjunction with the nearby landmark]; and wherein [the] a voice announcement by the smart home device identifies the heading direction and the landmark in response to the [location] status request.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 11 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a remote control module for a vehicle comprising: a wireless communication circuit in communication with a smart home device located inside a home and a remote server; and a control circuit in communication with the wireless communication circuit and a controller of the vehicle via a vehicle bus interface, wherein the control circuit is configured to: receive a status request for a location of the vehicle from the smart home device via the wireless communication circuit; detect an operating status of the vehicle in response to the status request for the location;  identify a driving condition of the vehicle indicating whether the vehicle is driving or parked based on the operating status; identify the location of the vehicle via a location detection system of the vehicle in response to the status request for the location; and communicate a status identification comprising the driving condition and the location of the vehicle to the remote server via the wireless communication circuit, wherein the remote server identifies a landmark nearby the vehicle based on the location of the vehicle and communicates the status identification including the landmark nearby the vehicle to the smart home device, and wherein the driving condition and the location of the vehicle in relation to the landmark are announced by the smart home device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/QUANG PHAM/Primary Examiner, Art Unit 2684